Citation Nr: 1024998	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  07-18 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a skin disability 
(characterized as basal cell carcinoma and actinic keratosis), 
including as due to ionizing radiation exposure.

2.  Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), including as due to ionizing radiation exposure.

3.  Entitlement to service connection for Hodgkin's disease, 
including as due to ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1950 to May 1953.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.

The issues of entitlement to disability ratings greater 
than 50 percent for posttraumatic stress disorder (PTSD), 
greater than 10 percent for frostbite in the right foot, 
and greater than 10 percent for frostbite in the left foot 
have been raised by the record, but have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Specifically, in statements on a VA Form 9 date-stamped as 
received by the RO on March 26, 2010, the Veteran 
contended that he was entitled to higher ratings for his 
service-connected PTSD and for his service-connected 
frostbite in each of his feet.  Therefore, the Board does 
not have jurisdiction over these issues and they are 
referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran was not exposed to ionizing radiation during 
active service as a participant in radiation-risk activities.

2.  The competent medical evidence does not indicate that the 
Veteran's basal cell carcinoma, which was removed surgically in 
1999, is related to active service.

3.  The competent medical evidence does not indicate that the 
Veteran's current actinic keratosis is related to active service.

4.  The competent medical evidence does not indicate that the 
Veteran has chronic lymphocytic leukemia (CLL) which is related 
to active service.

5.  The competent medical evidence does not indicate that the 
Veteran has been diagnosed as having Hodgkin's disease which 
could be attributed to active service.


CONCLUSIONS OF LAW

1.  A skin disability (characterized as basal cell carcinoma and 
actinic keratosis) was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2009).

2.  Chronic lymphocytic leukemia (CLL) was not caused or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311 (2009).

3.  Hodgkin's disease was not caused or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309, 3.311 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in November 2004, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disabilities to active service and noted other types of evidence 
the Veteran could submit in support of his claims.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board acknowledges that, to date, the Veteran has not been 
provided with additional notice of some of the five elements of a 
service-connection claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Board finds that any failure to 
satisfy the duty to notify in that regard is not prejudicial.  As 
will be explained below in greater detail, the evidence does not 
support granting service connection for a skin disability 
(characterized as basal cell carcinoma and actinic keratosis), 
CLL, or for Hodgkin's disease.  Thus, any failure to provide 
notice with respect to a disability rating of an effective date 
under the VCAA is not prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claimant also has had 
the opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  In this case, notice as to what is necessary in 
order to grant service connection was issued in November 2004 and 
the claims were adjudicated in April 2005.  The claims were 
readjudicated in April 2007, March 2009, and in February 2010.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board, although he declined to do so.  It appears that all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; the 
Veteran has not contended otherwise.  

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's active service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

As will be explained below, because the Veteran was not a 
radiation-exposed Veteran who participated in any radiation-risk 
activities during active service, his in-service ionizing 
radiation exposure cannot be presumed.  The Veteran has not 
asserted that he was diagnosed with these three disabilities in 
service but instead has related them to radiation exposure.  
There is no evidence, other than the Veteran's statements, which 
indicates that a skin disability (characterized as basal cell 
carcinoma and actinic keratosis), CLL, or Hodgkin's disease, may 
be associated with service.  The Veteran is not competent to 
testify as to etiology of these disabilities as they require 
medical expertise to diagnose.  Only a medical professional can 
provide an etiology based on radiation exposure and the Board 
finds here that the Veteran was not exposed to radiation during 
service.  Thus, examinations are not required.  In summary, VA 
has done everything reasonably possible to notify and to assist 
the Veteran and no further action is necessary to meet the 
requirements of the VCAA.

The Veteran contends that he incurred a skin disability 
(characterized as basal cell carcinoma and actinic keratosis), 
CLL, and Hodgkin's disease during active service.  He 
specifically contends that he incurred these disabilities as a 
result of exposure to (unnamed) chemicals while assigned to the 
U.S. Army Chemical School in Gifu, Japan, in January 1952.  He 
also contends that each of these disabilities was caused by in-
service ionizing radiation exposure which occurred while he was 
assigned to the U.S. Army Chemical School as well.

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic diseases, including Hodgkin's disease and 
leukemia, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

A Veteran may establish service connection for a disability 
claimed to be attributable to ionizing radiation exposure during 
service in one of three different ways.  McGuire v. West, 11 Vet. 
App. 274, 277 (1998); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), 
aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir.1997).  
First, the Veteran could demonstrate that his or her disease is 
among the 15 types of cancer which are presumptively service 
connected pursuant to 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309.  
Second, a Veteran may show that the disease is on the list of 
"radiogenic diseases" enumerated in 38 C.F.R. § 3.311(b) which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection of a disease claimed to have been caused by ionizing 
radiation can be established by "show[ing] that the disease or 
malady was incurred during or aggravated by service," a task 
which "includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

A "radiation exposed Veteran" is a Veteran who, while serving 
on active duty, participated in a "radiation risk activity," 
which is defined, in turn, as having participated in the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and ending 
on July 1, 1946, or whose service included onsite participation 
in atmospheric nuclear testing.  38 U.S.C.A. § 1112(c)(3); 38 
C.F.R. § 3.309(d)(3).

Under 38 U.S.C.A. § 1112(c), if a radiation-exposed Veteran has 
one of the 15 presumptive diseases contained in § 1112(c)(2), 
such disease shall be considered to have incurred in or been 
aggravated by active service, despite the fact that no record of 
evidence of such disease during a period of such service.  38 
U.S.C.A. § 1112(c).  Both chronic lymphocytic leukemia (CLL) and 
Hodgkin's disease specifically are excluded from the list of 
presumptive diseases for which service connection is available 
for radiation-exposed Veterans.  Skin cancer is among the 
diseases for which service connection is available on a 
presumptive basis for radiation-exposed Veterans, however.

When it is determined that (1) a Veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 1946 
or onsite participation in atmospheric nuclear testing; (2) the 
Veteran subsequently developed a radiogenic disease; and (3) such 
disease first became manifest 5 or more years after exposure, 
before adjudication of the claim, it must be referred to the 
Under Secretary for Benefits for further consideration in 
accordance with specific enumerated procedures contained in 
§ 3.311(c).  If any of the foregoing three requirements has not 
been met, it shall not be determined that a disease has resulted 
from exposure to ionizing radiation under such circumstances.  38 
C.F.R. § 3.311(b).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a skin disability 
(characterized as basal cell carcinoma and actinic keratosis), 
including as due to ionizing radiation exposure.  Initially, the 
Board notes that basal cell carcinoma is not among the 15 types 
of cancer which are presumptively service connected, pursuant to 
38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309, based on in-service 
ionizing radiation exposure.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309.  Because basal cell carcinoma is among the 
most common forms of skin cancer, and because skin cancer is 
considered a "radiogenic disease" for which service connection 
may be available under 38 C.F.R. § 3.311 provided the other 
requirements in § 3.311 for service connection are met, the Board 
finds that basal cell carcinoma also is a "radiogenic disease."  
See 38 C.F.R. § 3.311.  Here, development of the Veteran's claim 
under § 3.311 was not required because there was no evidence that 
the Veteran participated in a recognized radiation risk activity 
or otherwise was a radiation-exposed Veteran during active 
service.  The Veteran does not contend, and the evidence does not 
show, that he participated in the occupation of Hiroshima or 
Nagasaki or in atmospheric nuclear testing.  38 U.S.C.A. § 
1112(c)(3); 38 C.F.R. § 3.309(d)(3).  Instead, the Veteran 
contends that he was exposed to ionizing radiation during active 
service while attending a U.S. Army Chemical School in Gifu, 
Japan, in January 1952.  The Board acknowledges that the 
Veteran's DD Form 214 shows that he attended a U.S. Army Chemical 
School in Gifu, Japan, in January 1952.  There is no official 
record in the Veteran's available service treatment records or 
service personnel records showing that he was exposed to ionizing 
radiation during active service, however.  The Board finds that 
the Veteran's statements are not credible with respect to in-
service radiation exposure because they are not supported by the 
record.  In light of the lack of in-service records and the fact 
that the Veteran was not in Hiroshima or Nagasaki and did not 
participate in atmospheric testing during active service, the 
Board finds that the weight of the evidence is against a finding 
of in-service ionizing radiation exposure.  The Board finds that 
the Veteran is not a radiation-exposed Veteran and did not 
participate in a radiation risk activity during active service.  
Although the Veteran has been diagnosed as having a skin 
disability (characterized as basal cell carcinoma and actinic 
keratosis), and although basal cell carcinoma is considered a 
radiogenic disease, service connection for a skin disability 
(characterized as basal cell carcinoma and actinic keratosis) is 
not warranted on a presumptive service connection basis or as a 
radiogenic disease.

The Veteran also is not entitled to service connection for a skin 
disability (characterized as basal cell carcinoma and actinic 
keratosis) on a direct service connection basis.  The Board 
acknowledges that the Veteran was diagnosed as having basal cell 
carcinoma following VA outpatient treatment in September 1999, at 
which time a curettage and desiccation was performed to remove 
the Veteran's cancerous skin lesion on the right cheek near his 
eye.  Subsequent outpatient treatment records do not show that 
the Veteran's basal cell carcinoma of the right cheek has 
reoccurred, however.  None of the Veteran's VA treating 
physicians who saw him at the time that his basal cell carcinoma 
was discovered or who treated him after it had been removed 
surgically in September 1999 related it to active service or any 
incident of such service, including his claimed in-service 
ionizing radiation exposure.  The Board notes in this regard that 
the Veteran did not report an in-service history of ionizing 
radiation exposure to any of the VA treating physicians who saw 
him in September 1999 or who treated him for a skin disability 
(characterized as basal cell carcinoma and actinic keratosis) 
after his basal cell carcinoma had been removed surgically and he 
was being followed on an outpatient basis.  For example, on VA 
outpatient treatment in September 2005, the Veteran reported only 
"that he worked at a chemical plant for many years and is 
concerned it may have caused skin cancer."  (The Board notes 
that the Veteran subsequently disputed this report of working in 
a chemical plant for many years which was noted in his VA 
outpatient treatment records.)  The Veteran's VA outpatient 
treatment records also show that he has been treated for actinic 
keratosis repeatedly since 1999.  Again, none of the Veteran's VA 
treating physicians who have treated him for actinic keratosis 
since 1999 have related this skin disability to active service or 
any incident of such service, including his claimed in-service 
ionizing radiation exposure.  The Veteran has not identified or 
submitted any medical evidence relating his skin disability 
(characterized as basal cell carcinoma and actinic keratosis) to 
active service.  The Board finds that no examination is required 
with respect to this claim because there was no skin disability 
(characterized as basal cell carcinoma and/or actinic keratoses) 
shown during service and no suggestion of a link between the 
Veteran's post-service skin disability and active service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Absent competent 
evidence, to include a medical nexus, relating the Veteran's skin 
disability to active service, the Board finds that service 
connection is not warranted.

The Board also finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for chronic 
lymphocytic leukemia (CLL), including as due to ionizing 
radiation exposure.  Initially, the Board notes that CLL 
specifically is excluded from among the 15 types of cancer which 
are presumptively service connected, pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309, based on in-service ionizing 
radiation exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309.  The Board also notes that CLL also is excluded from the 
list of radiogenic diseases for which service connection may be 
available under 38 C.F.R. § 3.311 provided the other requirements 
in § 3.311 for service connection are met.  See 38 C.F.R. 
§ 3.311.  The Veteran again is not a radiation-exposed Veteran 
who participated in radiation risk activities during active 
service and development of the Veteran's claim under § 3.311 was 
not required.  The Veteran also has not submitted any official 
record showing that he was exposed to ionizing rating during 
active service and, as noted, no such record is found in his 
available service treatment records and service personnel 
records.  Considering all of the evidence, the Board finds that 
the Veteran is not a radiation-exposed Veteran and did not 
participate in a radiation risk activity during active service.  
The Board acknowledges the Veteran's statements that he was 
exposed to radiation while at the U.S. Army Chemical School in 
Gifu, Japan, but the Board finds these statements less credible 
in light of the absence of service records showing exposure or 
participation in a radiation-risk activity and a separation 
physical examination that did not indicate such exposure or 
radiogenic disease.  The Board notes that, because there is no 
indication in the medical evidence of record that the Veteran was 
diagnosed as having CLL during active service or within the first 
post-service year (i.e., by May 1954), service connection for CLL 
is not warranted on a presumptive service connection basis as a 
chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  Although the 
Veteran was diagnosed as having early/pre-clinical CLL following 
laboratory testing in March 2001, service connection for CLL also 
is not warranted as a radiogenic disease.  See 38 C.F.R. 
§§ 3.309, 3.311.
 
The Veteran also is not entitled to service connection for CLL on 
a direct service connection basis.  The Veteran's available 
service treatment records are silent for any treatment or 
diagnosis of CLL at any time during active service.  The Board 
acknowledges that VA laboratory testing in 2001 resulted in a 
diagnosis of CLL.  The laboratory technician noted in a comment 
following this diagnosis that there was a persistence of an 
abnormal expansion of small lymphoid cells with the morphologic 
and immunologic findings of early/pre-clinical CLL.  This 
technician also noted that the Veteran's total number of 
lymphocytes was within normal limits and his disease "was picked 
up at a very early stage."  Subsequent VA outpatient treatment 
records did not relate the Veteran's early/pre-clinical CLL to 
active service or any incident of service, to include ionizing 
radiation exposure, however.  For example, on VA hematology 
consult in March 2002, it was noted that, although the Veteran 
"was found to have abnormal clone of lymphocytes," subsequent 
complete blood count (CBC) testing failed to show evidence of 
lymphocytosis or other hematologic abnormality.  The assessment 
was flow cytometry evidence of an abnormal lymphocyte clone, 
consistent with early CLL, but "no hematologic abnormality or 
other evidence to suggest CLL at this time."

On VA outpatient treatment in June 2003, it was noted that the 
Veteran's medical history included questionable early or pre-
clinical CLL and an abnormal lymphocyte clone on random flow 
cytometry.  It also was noted that, in March 2001, this diagnosis 
had been confirmed but the Veteran had no clinical symptoms of 
CLL.  In May 2007, the Veteran reported that he had been 
diagnosed with CLL in 2002.  The impressions included a history 
of CLL and the Veteran was referred to a hematological 
oncologist.

Following this referral, a treatment note from the Chief, Medical 
Oncology, at a VA Medical Center dated in August 2007 and 
included in the Veteran's VA outpatient treatment records states 
that a review of laboratory testing results for the previous 
4 years found "no suggestion of leukemia of any kind."  This VA 
examiner stated that the Veteran's previous VA treating physician 
had not listed CLL as a diagnosis in 2003.  This VA examiner also 
concluded that the Veteran would not be helped by visiting the 
oncology clinic.

On VA outpatient treatment in June 2008, the Veteran's medical 
history included CLL, in remission.  It was noted that the 
Veteran denied ever having chemotherapy.  It also was noted that 
the Veteran's CBC in November 2007 had been normal.  The 
impressions included questionable CLL currently in remission.  A 
repeat CBC conducted on VA outpatient treatment in January 2009 
also was normal.  The impressions were unchanged.

The Board finds that a review of the competent medical evidence 
(in this case, VA outpatient treatment records) suggests that the 
Veteran currently does not experience any disability due to CLL 
which could be attributed to active service or any incident of 
such service, to include ionizing radiation exposure.  In June 
2000, a VA hematologist/oncologist noted that, at that time, the 
Veteran had not met the criteria for a diagnosis of CLL.  This 
examiner also noted that the Veteran could be experiencing a 
"very early phase" of CLL and reviewed with the Veteran "the 
generally benign course that this disease process takes."  This 
examiner emphasized that, even if the Veteran eventually met the 
criteria for CLL, he "was likely to be asymptomatic from this 
disorder for many years and would not required any therapy at 
this time or likely in the near future."  The Board acknowledges 
that laboratory testing results in 2001 showed the presence of 
early or pre-clinical CLL; however, subsequent VA examiners 
questioned this diagnosis (as seen on VA outpatient treatment in 
June 2003).  As noted above, the Chief of Medical Oncology at a 
VA Medical Center in August 2007 indicated that a review of the 
Veteran's laboratory testing results going back 4 years (or to 
2003) "finds no suggestion of leukemia of any kind" including 
CLL.  This medical opinion suggests that, if CLL had been 
present, it had been in remission at least since 2003.  The 
Veteran's CBC in November 2007 and January 2009 also were normal, 
suggesting that the Veteran does not experience any current 
disability due to CLL which could be attributed to active 
service.

A service connection claim must be accompanied by evidence which 
establishes that the claimant currently has a disability.  
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is 
not warranted in the absence of proof of current disability.  If 
there was a disability at any time during the claim period, the 
Veteran is entitled to service connection if the disability was 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Here, the evidence shows that, even if there is a 
disability during the claim period, it is not related to service.  
The earliest CLL was diagnosed, if at all, was in 2001.  This was 
many years after service and there is no indication that CLL is 
related to service.  None of the Veteran's doctors have suggested 
that CLL was related to service and, in fact, if present, the 
disease was at a very early stage.  The Veteran has not 
identified or submitted any evidence suggesting that he 
experiences current disability due to CLL which could be 
attributed to active service.  Therefore, the Board finds that 
service connection is not warranted for CLL.

The Board finally finds that the preponderance of the evidence is 
against the Veteran's claim of service connection for Hodgkin's 
disease, including as due to ionizing radiation exposure.  
Initially, the Board notes that Hodgkin's disease specifically is 
excluded from among the 15 types of cancer which are 
presumptively service connected, pursuant to 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309, based on in-service ionizing 
radiation exposure.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309.  The Board also notes that Hodgkin's disease is not 
considered a "radiogenic disease" for which service connection 
may be available under 38 C.F.R. § 3.311 provided the other 
requirements in § 3.311 for service connection are met.  See 
38 C.F.R. § 3.311.  The Veteran again is not a radiation-exposed 
Veteran who participated in radiation risk activities during 
active service and development of the Veteran's claim under 
§ 3.311 was not required.  The Veteran also has not submitted any 
official record showing that he was exposed to ionizing rating 
during active service and, as noted, no such record is found in 
the Veteran's available service treatment records and service 
personnel records.  Therefore, the Board finds that the Veteran 
is not a radiation-exposed Veteran and did not participate in a 
radiation risk activity during active service.  The Board also 
finds that, because there is no evidence that the Veteran was 
diagnosed as having Hodgkin's disease during active service or 
within the first post-service year (i.e., by May 1954), service 
connection for Hodgkin's disease is not warranted on a 
presumptive service connection basis as a chronic disease.  See 
38 C.F.R. §§ 3.307, 3.309.  Nor is service connection warranted 
for Hodgkin's disease as a radiogenic disease.  See 38 C.F.R. 
§§ 3.309, 3.311. 

The Veteran also is not entitled to service connection for 
Hodgkin's disease on a direct service connection basis.  The 
Veteran's available service treatment records are completely 
silent for any treatment or diagnosis of Hodgkin's disease.  The 
Board notes that the first reference to Hodgkin's disease in the 
Veteran's claims file is in a VA outpatient treatment record 
dated on June 11, 2008.  On that date, the VA examiner who saw 
the Veteran noted that he was being seen for follow-up of, among 
other things, questionable Hodgkin's disease which had been 
recorded in a problem list dated on March 7, 2002.  The VA 
examiner also noted that the Veteran never had chemotherapy.  The 
assessment included questionable Hodgkin's disease, "[c]urrently 
in remission - denies ever having chemotherapy."  These findings 
were unchanged on subsequent VA outpatient treatment in January 
2009.  The Board finds that the medical evidence suggests only 
that the Veteran had reported being diagnosed with Hodgkin's 
disease.  He has not presented or identified any evidence which 
confirms the alleged diagnosis of Hodgkin's disease.  The Board 
also finds that there is no evidence that the Veteran has been 
treated for Hodgkin's disease at any time following his service 
separation.  He has not presented or identified any evidence 
showing such treatment.  More importantly, the VA examiner who 
saw him in June 2008 and January 2009 and noted the reported 
diagnosis of Hodgkin's disease (which he found questionable at 
best) did not relate this alleged diagnosis to active service or 
any incident of such service.  

Even assuming for the sake of argument that the Veteran has been 
treated for Hodgkin's disease since his service separation, the 
contemporaneous medical evidence (in this case, VA outpatient 
treatment records) suggests that this disease is in remission and 
the Veteran does not experience any current disability due to his 
claimed Hodgkin's disease which could be attributed to active 
service.  See Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. 
App. at 225.  The Veteran has not identified or submitted any 
evidence suggesting that he experiences current disability due to 
Hodgkin's disease which could be attributed to active service.  
He has contended instead that the laboratory testing he had in 
2001, which identified his early or pre-clinical CLL, would not 
have occurred if his VA treating physicians at that time had not 
believed that he was suffering from Hodgkin's disease as well.  
There is no indication in the laboratory testing conducted in 
2001 that the Veteran was diagnosed as having Hodgkin's disease.  
Instead, as discussed above, the laboratory testing conducted in 
2001 showed the presence of early/pre-clinical CLL without 
clinical symptoms.  The only references to Hodgkin's disease in 
the medical evidence of record suggest that this reported 
diagnosis was questionable at best.  The Board observes again 
that, if there was a disability at any time during the claim 
period, the Veteran is entitled to service connection if the 
disability is related to active service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  Here, the evidence shows that, even if 
there is a disability during the claim period, it is not related 
to active service.  The earliest that Hodgkin's disease was 
diagnosed, if at all, was in 2002.  This was many years after 
service and there is no indication that Hodgkin's disease is 
related to service.  None of the Veteran's doctors have suggested 
that Hodgkin's disease, a diagnosis which they found to be 
questionable at best, is related to service.  In fact, if 
present, the Veteran's claimed Hodgkin's disease currently is in 
remission.  Therefore, the Board finds that service connection 
for Hodgkin's disease is not warranted on a direct service 
connection basis.

In reaching the above conclusions, the Board acknowledges 
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), in which 
the Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation but extends to the 
first two as well.  Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.  

The Veteran has reported that he was exposed to ionizing 
radiation during active service; as noted, however, this 
assertion is not supported by any official record demonstrating 
such exposure.  There also is no evidence that the Veteran 
participated in a radiation-risk activity and his separation 
physical examination did not indicate such exposure or the 
presence of a radiogenic disease based on such exposure.  The 
Veteran also has not shown that he has the expertise required to 
diagnose a skin disability, CLL, or Hodgkin's disease.  Nor is 
the Veteran competent to offer an opinion regarding any causal 
relationship between any of these claimed disabilities and active 
service.  Again, there is no documentation of any findings with 
respect to any of these disabilities in service.  And there is no 
documentation of any in-service radiation exposure.  While the 
Veteran's contentions have been considered carefully, these 
contentions are outweighed by the medical evidence of record 
showing no nexus between a skin disability and active service and 
no current disability due to CLL or his alleged Hodgkin's disease 
which could be attributed to service.  

As the preponderance of the evidence is against the Veteran's 
claims, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a skin disability 
(characterized as basal cell carcinoma and actinic keratosis), 
including as due to ionizing radiation exposure, is denied.

Entitlement to service connection for chronic lymphocytic 
leukemia (CLL), including as due to ionizing radiation exposure, 
is denied.

Entitlement to service connection for Hodgkin's disease, 
including as due to ionizing radiation exposure, is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


